EXECUTION COPY

 



 

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of June
20, 2008 by and between Securus Technologies, Inc., a Delaware corporation (the
“Corporation”), and William Markert (the “Executive”).

RECITALS

WHEREAS, the Corporation desires to employ the Executive in the capacity,
hereinafter stated (referred to in Section 1 below), and the Executive desires
to become employed by the Corporation in such capacity for the period and on the
terms and conditions set forth herein; and

WHEREAS, the Executive and the Corporation each acknowledge and agree that the
terms and conditions of employment set forth below are reasonable and necessary
in order to protect the legitimate business interests of the Corporation and to
compensate the Executive for information, knowledge and experience brought to or
gained from the Corporation.

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth below, the parties hereby agree as follows:

1.     Employment. Effective on June 30, 2008 (the “Effective Date”) the
Corporation hereby agrees to employ the Executive as its Chief Financial
Officer, and the Executive hereby accepts such employment, on the terms and
conditions set forth herein.

2.         Employment Period. The period of employment of the Executive by the
Corporation hereunder (the “Employment Period”) shall commence on the Effective
Date and the Employment Period shall terminate on the earlier of (i) July 1,
2012 (the “Termination Date”) or (ii) the date Executive’s employment hereunder
is earlier terminated (whether voluntary or involuntary) in accordance with
Section 6 of this Agreement.

3.         Performance of Duties. The Executive agrees that during the
Employment Period he shall devote his full business time, energies and talents
exclusively to serving in the capacity of Chief Financial Officer of the
Corporation in the best interests of the Corporation, and to perform the duties
assigned to him by the Board of Directors of the Corporation (the “Board”)
faithfully, efficiently and in a professional manner. The Executive shall not,
without prior written consent from the Board (which consent shall not be
unreasonably withheld):

(a)       serve as or be a consultant to or employee, officer, agent or director
of any corporation, partnership or other entity other than the Corporation
(other than civic, charitable, or other public service organizations); or

(b)       have more than a five percent (5%) ownership interest in any
enterprise other than the Corporation if such ownership interest would have a
material adverse effect upon the ability of the Executive to perform his duties
hereunder.

 

 

 

 

 



 

--------------------------------------------------------------------------------

4.         Compensation. Subject to the terms and conditions of this Employment
Agreement, during the Employment Period, while he is employed by the
Corporation, the Executive shall be compensated by the Corporation for his
services as follows:

(a)       The Executive shall receive, for each 12-consecutive month period
beginning on the Commencement Date and each anniversary thereof, a rate of
salary that is not less than $215,000 per year, payable in substantially equal
monthly or more frequent installments and subject to normal tax withholding.
During the Employment Period the Executive’s salary rate shall be reviewed by
the Board on or before each anniversary of the Commencement Date to determine
whether an increase in the Executive’s rate of compensation is appropriate.

(b)       For each calendar year during the Employment Period the Executive
shall be eligible to receive up to $107,000 as incentive compensation provided
that the Corporation achieves certain performance measures determined by the
Board in its sole discretion (the “Incentive Bonus”). The performance criteria
for the Incentive Bonus will be established as part of the Corporation’s annual
forecasts each year and will include a sliding scale of Incentive Bonus payments
established for performance below the specified objectives. Any Incentive Bonus
payments for the year ended December 31, 2008 will be prorated for the number of
days the Executive is employed by the Corporation during 2008.

(c)       Subject to the terms of the Corporation’s 2004 Restricted Stock
Purchase Plan, the Executive shall be eligible to receive shares of the
Corporation’s Class B Common Stock pursuant to the Restricted Stock Agreement
attached hereto as Exhibit A.

(d)       During the Employment Period, the Executive shall be entitled to and
eligible for group health insurance coverage and any other fringe benefits in
accordance with policies applicable generally to salaried employees of the
Corporation.

(e)       The Corporation shall reimburse the Executive up to $20,000 for
reasonable documented expenses to relocate himself and his immediate family to
Dallas, Texas, which shall be paid as soon as practicable following the
submission of appropriate documentation, but no later than the end of the year
following the year in which the expenses are incurred.

(f)        Provided that the Executive sells his primary residence in Shakopee,
Minnesota to an unaffiliated party on or before December 31, 2008, the
Corporation shall pay him a one-time payment of $75,000, subject to normal
withholding taxes, within 30 days of the consummation of such sale, but not
later than December 31, 2008.

(g)       The Executive shall be reimbursed by the Corporation for all
reasonable business, promotional, travel and entertainment expenses incurred or
paid by the Executive during the Employment Period in the performance of his
services under this Employment Agreement: (i) provided that such expenses
constitute business deductions from taxable income for the Corporation and are
excludable from taxable income to the Executive under the governing laws and
regulations of the Internal Revenue Code; and (ii) to the extent that such
expenses do not exceed the amounts allocable for such expenses in budgets that
are approved

 

 

 

-2-

 

 

 



 

--------------------------------------------------------------------------------

from time to time by the Corporation. In order that the Corporation reimburse
the Executive for such allowable expenses, the Executive shall furnish to the
Corporation, in a timely fashion, the appropriate documentation required by the
Internal Revenue Code in connection with such expenses and shall furnish such
other documentation and accounting as the Corporation may from time to time
reasonably request.

5.         Restrictive Covenants. The Executive acknowledges and agrees that:
(i) the Executive has a major responsibility for the operation, development and
growth of the Corporation’s business; (ii) the Executive’s work for the
Corporation has brought him and will continue to bring him into close contact
with confidential information of the Corporation and its customers; and (iii)
the agreements and covenants contained in this Section 5 are essential to
protect the business interests of the Corporation and that the Corporation will
not enter into the Employment Agreement but for such agreements and covenants.
Accordingly, the Executive covenants and agrees to the following:

(a)       Confidential Information. Except as may be required by the lawful
order of a court or agency of competent jurisdiction, the Executive agrees to
keep secret and confidential, both during the Employment Period and indefinitely
after the Executive’s employment with the Corporation terminates, all non-public
information concerning the Corporation and its affiliates that was acquired by,
or disclosed to, the Executive during the course of his employment by the
Corporation or any of its affiliates, including information relating to
customers (including, without limitation, credit history, repayment history,
financial information and financial statements), costs, and operations,
financial data and plans, whether past, current or planned and not to disclose
the same, either directly or indirectly, to any other person, firm or business
entity, or to use it in any way; provided, however, that the provisions of this
Section 5(a) shall not apply to information that: (i) was, is now, or becomes
generally available to the public (but not as a result of a breach of any duty
of confidentiality by which the Executive is bound); (ii) was disclosed to the
Executive by a third party not subject to any duty of confidentiality to the
Corporation prior to its disclosure to the Executive; or (iii) is disclosed by
the Executive in the ordinary course of the Corporation’s business as a proper
part of his employment in connection with communications with customers, vendors
and other proper parties, provided that it is for a proper purpose solely for
the benefit of the Corporation. The Executive further agrees that he shall not
make any statement or disclosure that (x) would be prohibited by applicable
Federal or state laws, or (y) is intended or reasonably likely to be detrimental
to the Corporation or any of its subsidiaries or affiliates.

(b)       Removal of Documents. All records, files, drawings, letters,
memoranda, reports, computer data, computer disks, electronic storage media,
documents, models and the like relating to the business of the Corporation
and/or the business of any of its subsidiaries, which the Executive prepares,
uses or comes into contact with and which contain Confidential Information shall
be the exclusive property of the Corporation to be used by the Executive only in
the performance of his duties for the Corporation and shall not be removed by
the Executive from the premises of the Corporation (without the written consent
of the Corporation) during or after the Employment Period unless such removal
shall be required or appropriate in connection with his carrying out his duties
under this Agreement, and, if so removed by the Executive, shall be returned to
the Corporation immediately upon termination of the Executive’s employment

 

 

 

-3-

 

 

 



 

--------------------------------------------------------------------------------

hereunder, or earlier request by the Corporation (with the Executive retaining
no copies thereof nor any notes or other records relating thereto).

(c)       Developments. The Executive will make full and prompt disclosure to
the Corporation of all inventions, improvements, discoveries, methods,
developments, software and/or works of authorship relating in any way to the
business, activities or affairs of the Corporation or any of its subsidiaries,
whether patentable or not, which are created, made, conceived or reduced to
practice (in whole or in part) by the Executive or under his direction or
jointly with others during the Employment Period, whether or not during normal
working hours or on the premises of the Corporation (collectively,
“Developments”); provided that “Developments” shall not include processes that
(A) are not information or communication technology-related, and (B) the
Executive utilized at least 70% of the components of such processes prior to his
employment with the Corporation; provided further that the Corporation shall be
entitled to use any processes meeting the criteria set forth in Sections 5(c)(A)
and (B) after the Executive ceases to be employed by the Corporation. The
Executive agrees to assign and does hereby assign to the Corporation all of his
right, title and interest in and to all Developments and related patents,
copyrights and applications thereto. The Executive shall do all permissible
things, and take all permissible action, necessary or advisable, in the
Corporation’s sole discretion and at the Corporation’s expense, to cause any
other person related to the Executive or an entity controlled by the Executive
having an interest in a Development to assign to the Corporation all of such
person’s or entity’s right, title and interest in and to such Development and
related patents, copyrights and applications therefor. The Executive agrees to
cooperate fully with the Corporation at the Corporation’s expense, both during
and after the termination of the Employment Period, with respect to the
procurement, maintenance and enforcement of copyrights and patents (both in the
United States and foreign countries) relating to Developments.

(d)       Non-Competition. During (i) the Executive’s employment with the
Corporation and (ii) the Post-Employment Non-Competition Period, the Executive
(A) shall not engage, anywhere within the geographical areas in which the
Corporation or any of its subsidiaries is then conducting its business
operations, directly or indirectly, alone, in association with or as a
shareholder, principal, agent, partner, officer, director, executive or
consultant of any other organization, in any business which involves or relates
to providing services to a Competitive Business (defined below); (B) shall not
solicit or encourage any officer, executive, employee, independent contractor,
vendor or consultant of the Corporation or any of its subsidiaries to leave the
employ of, or otherwise cease or reduce his or its relationship with, the
Corporation or any of its subsidiaries; provided that a general solicitation not
targeted at any such officer, executive, employee, contractor, vendor or
consultant shall not violate this Section 5(d); and (C) shall not solicit,
divert or take away, or attempt to divert or to take away, the business or
patronage of any of the customers, accounts or venders, of the Corporation or
any of its subsidiaries which were served by any such entity within twenty-four
(24) months of the time the Executive ceases to be employed by the Corporation.
This Section 6(d) shall not prohibit the Executive from owning less than 5% of
the common stock of any entity whose common stock is listed on a national
exchange, interdealer quotation system, or over-the-counter bulletin board;
provided that the Executive is not an officer, director, employee or consultant
of such entity. If the Executive violates any of the provisions of this Section
5(d), following his termination of

 

 

 

-4-

 

 

 



 

--------------------------------------------------------------------------------

employment, the computation of the time period provided herein shall be tolled
from the first date of the breach until the earlier of (1) the date judicial
relief is obtained by the Corporation, (2) the Corporation states in writing
that it will seek no judicial relief for said violation, or (3) the Executive
provides satisfactory evidence to the Corporation that such breach has been
remedied. If, at any time, the provisions of this Section 5(d) shall be
determined to be invalid or unenforceable, by reason of being vague or
unreasonable as to area, duration or scope of activity, this Section 5(d) shall
be considered divisible and shall become and be immediately amended to only such
area, duration and scope of activity as shall be determined to be reasonable and
enforceable by the court or other body having jurisdiction over the matter; and
the Executive agrees that this Section 5(d) as so amended shall be valid and
binding as though any invalid or unenforceable provision had not been included
herein. For purposes of this Section 5, Executive and the Corporation agree
that:

“Competitive Business” shall mean (i) the inmate telephone business, (ii) the
business of selling, leasing or otherwise providing law enforcement or offender
management systems, jail management systems and/or other tracking or record
systems to inmate, jail, probationary or correctional facilities, (iii) the
billing, collection and/or validation business within the inmate telephone
industry, and/or (iv) any material line of business that the Corporation or any
of its subsidiaries are engaged in on the date of termination, expiration or
non-extension of the Employment Period; and

“Post-Employment Non-Competition Period” shall mean the two (2) year period
immediately following the expiration or earlier termination of the Employment
Period.

 

(e)       Non-Competition in Expansion Markets. The Executive acknowledges that
a valuable asset of the Corporation is the plan of the Corporation to extend and
expand its business, by acquisition or otherwise, to areas of the United States
of America which the Corporation does not yet serve as of the date hereof.
Accordingly, during (i) the Executive’s employment with the Corporation and (ii)
Post-Employment Non-Competition Period, the Executive shall not engage, anywhere
in the United States of America, directly or indirectly, alone, in association
with or as a shareholder, principal, agent, partner, officer, director,
executive or consultant of any other organization, in any Competitive Business.
If the Executive violates any of the provisions of this Section 5(e), following
his termination of employment, the computation of the time period provided
herein shall be tolled from the first date of the breach until the earlier of
(1) the date judicial relief is obtained by the Corporation, (2) the Corporation
states in writing that it will seek no judicial relief for said violation, or
(3) the Executive provides satisfactory evidence to the Corporation that such
breach has been remedied. If, at any time, the provisions of this Section 5(e)
shall be determined to be invalid or unenforceable, by reason of being vague or
unreasonable as to area, duration or scope of activity, this Section 5(e) shall
be considered divisible and shall become and be immediately amended to only such
area, duration and scope of activity as shall be determined to be reasonable and
enforceable by the court or other body having jurisdiction over the matter; and
the Executive agrees that this Section 5(e) as so amended shall be valid and
binding as though any invalid or unenforceable provision had not been included
herein.

 

 

 

-5-

 

 

 



 

--------------------------------------------------------------------------------

(f)        No other Agreements. The Executive hereby represents that the
Executive is not bound by the terms of any agreement with any previous employer
or other party to refrain from using or disclosing any trade secret or
confidential or proprietary information in the course of the Executive’s
employment with the Corporation or to refrain from competing, directly or
indirectly, with the business of such previous employer or any other party. The
Executive further represents that his performance of all of the terms of this
Agreement does not and will not breach any agreement to keep in confidence
proprietary information, knowledge or data acquired by the Executive in
confidence or in trust prior to the date of this Agreement, and the Executive
will not disclose to the Corporation or any subsidiary or knowingly induce the
Corporation or any subsidiary to use any confidential or proprietary information
or material belonging to any previous employer of the Executive or to any other
person or entity. The Executive hereby indemnifies and agrees to defend and hold
the Corporation and its subsidiaries harmless from and against any and all
damages, liabilities, losses, costs and expenses (including, without limitation,
reasonable attorneys’ fees) resulting or arising directly from any breach of the
representations and covenants contained in this Section 5(f).

(g)       Continuing Operation. Any termination of the Executive’s employment or
of this Agreement shall have no effect on the continuing operation of this
Section 5.

(h)       Legitimate Business Interests. The Executive has carefully read and
considered the provisions of this Section 5 and, having done so, agrees that the
restrictions set forth herein, including, without limitation, the time and
geographic restrictions set forth above, are fair and reasonable and are
reasonably required for the protection of the legitimate business interests and
goodwill of the Corporation.

(i)        Remedies. If the Executive breaches, or threatens to commit a breach
of any of the provisions contained in Sections 5(a) through 5(f) (the
“Restrictive Covenants”), the Corporation shall have the following rights and
remedies, each of which shall be enforceable, and each of which is in addition
to, and not in lieu of, any other rights and remedies available to the
Corporation at law or in equity.

(i)        The Executive shall account for and pay over to the Corporation all
compensation, profits, and other benefits which inure to the Executive’s benefit
which are derived or received by the Executive or any person or business entity
controlled by the Executive, or his relatives, resulting from any action or
transactions constituting a breach of any of the Restrictive Covenants.

(ii)       Notwithstanding the provisions of Section 5(i)(i) above, the
Executive acknowledges and agrees that in the event of a violation or threatened
violation of any of the Restrictive Covenants, the Corporation shall have no
adequate remedy at law and shall therefore be entitled to enforce each such
provision by temporary or permanent injunction or mandatory relief obtained in
any court of competent jurisdiction without the necessity of proving damages,
posting any bond or other security, and without prejudice to any other rights
and remedies that may be available at law or in equity, and the Corporation
shall also be entitled to recover its attorneys’ fees and costs incurred to
enforce any of the Restrictive Covenants from the Executive.

 

 

 

-6-

 

 

 



 

--------------------------------------------------------------------------------

6.         Termination and Compensation Due Upon Termination. Except as
otherwise provided under the executive benefit plans maintained by the
Corporation in which the Executive participates in accordance with Section 4(d),
the Executive’s right to compensation for periods after the date the Executive’s
employment with the Corporation terminates shall be determined in accordance
with the following:

(a)       Termination Without Cause. In the event the Corporation terminates the
Executive’s employment under this Agreement without cause, the Corporation shall
pay the Executive any compensation and benefits the Corporation owes to the
Executive through the effective date of termination. Additionally, and
conditioned upon the Executive’s voluntary execution of a written release (to be
drafted and provided by the Corporation) of any and all claims, including
without limitation any claims for lost wages or benefits, stock options,
compensatory damages, punitive damages, attorneys’ fees, equitable relief, or
any other form of damages or relief the Executive may assert against the
Corporation, the Executive shall be entitled to receive:

(i)        all payment of his salary (as of the date of termination) in
accordance with the provisions of Section 4(a) for 12 months;

(ii)       group health insurance for 12 months on the same terms as the
Executive was receiving immediately before his termination pursuant to the
Corporation’s insurance plan then in effect; and

(iii)      payment of any incentive compensation payments that otherwise would
have been payable to the Executive under Section 4(b) through the effective date
of termination.

(b)       Voluntary Resignation. The Executive may terminate his employment with
the Corporation for any reason (or no reason at all) at any time by giving the
Corporation sixty (60) days prior written notice of voluntary resignation;
provided, however, that the Corporation may decide that the Executive’s
voluntary resignation be effective immediately upon notice of such resignation.
The Corporation shall have no obligation to make payments to the Executive in
accordance with the provisions of Section 4 for periods after the date on which
the Executive’s employment with the Corporation terminates due to the
Executive’s voluntary resignation.

However, for purposes of this Section 6, the Executive’s termination of
employment with the Corporation shall not be construed as a voluntary
resignation if the Executive resigns following the occurrence of one of the
following events (any of such events, a (“Constructive Discharge”):

(i)        the Executives’ duties are materially and adversely reduced from
those described in Section 3 above;

(ii)       a required relocation of the Executive of more than seventy (70)
miles outside of Dallas/Ft. Worth, Texas; or

 

 

 

-7-

 

 

 



 

--------------------------------------------------------------------------------

(iii)      a material breach by the Corporation of Section 4 which breach
remains uncured for more than 30 continuous days after the Corporation receives
written notice from the Executive of such breach.

(c)       Termination for Cause. The Corporation shall have no obligation to
make payments to the Executive in accordance with the provisions of Section 4 or
otherwise for periods after the Executive’s employment with the Corporation is
terminated on account of the Executive’s discharge for Cause. For purposes of
this Section 5, the Executive shall be considered terminated for “Cause” if he
is discharged by the Corporation on account of the occurrence of one or more of
the following events:

(i)        the Executive becomes habitually addicted to drugs or alcohol;

(ii)       the Executive discloses confidential information in violation of
Sections 5(a) or 5(b) or engages in competition in violation of Sections 5(d) or
5(e);

(iii)      the Corporation is directed by regulatory or governmental authorities
to terminate the employment of the Executive or the Executive engages in
activities that cause actions to be taken by regulatory or governmental
authorities that have a material adverse effect on the Corporation;

(iv)      the Executive is indicted of a felony crime (other than a felony
resulting from a minor traffic violation);

(v)       the Executive flagrantly disregards his duties under this Employment
Agreement after (A) written notice has been given to the Executive by the Board
that it views the Executive to be flagrantly disregarding his duties under this
Agreement and (B) the Executive has been given a period of ten (10) days after
such notice to cure such misconduct. However, no notice or cure period shall be
required if Executive’s disregard of his duties has materially and adversely
affected the Corporation;

(vi)      any event of egregious misconduct involving serious moral turpitude to
the extent that, in the reasonable judgment of the Board, the Executive’s
credibility and reputation no longer conform to the standard of the
Corporation’s executives; or

(vii)     the Executive commits an act of fraud against the Corporation,
violates a duty of loyalty to the Corporation or violates Section 3.

(d)       Disability. The Corporation shall have no obligation to make payments
to the Executive in accordance with the provisions of Section 4 for periods
after the date the Executive’s employment with the Corporation terminates on
account of disability, except payments due and owing through the effective date
of termination. For purposes of this Section 6(d), determination of whether the
Executive is disabled shall be determined in accordance with the Corporation’s
long term disability plan (if any) and applicable law.

 

 

 

-8-

 

 

 



 

--------------------------------------------------------------------------------

(e)       Death. The Corporation shall have no obligation to make payments to
the Executive in accordance with the provisions of Section 4 for periods after
the date of the Executive’s death, except payments due and owing as of such
date.

7.         Successors. This Agreement shall be binding on, and inure to the
benefit of, the Corporation and its successors and assigns and any person
acquiring, whether by merger, consolidation, purchase of all or substantially
all of the Corporation’s assets and business, or otherwise without further
action by the Executive; provided however, that Executive hereby agrees to
execute an acknowledgement of assignment if requested to do so by the successor,
assign or acquiring person.

8.         Severability. Whenever possible, each provision and term of this
Agreement will be interpreted in a manner to be effective and valid, but if any
provision or term of this Agreement is held to be prohibited or invalid, then
such provision or term will be ineffective only to the extent of such
prohibition or invalidity, without invalidating or affecting in any manner
whatsoever the remainder of such provision or term or the remaining provisions
or terms of this Agreement.

9.         Nonalienation. The interests of the Executive under this Agreement
are not subject to the claims of his or her creditors, other than the
Corporation, and may not otherwise be voluntarily or involuntarily assigned,
alienated or encumbered except to the Executive’s estate upon his or her death.

10.       Waiver of Breach. The waiver by either the Corporation or the
Executive of a breach of any provision of this Agreement shall not operate as,
or be deemed a waiver of, any subsequent breach by either the Corporation or the
Executive.

11.       Notice. Any notice to be given hereunder by a party hereto shall be in
writing and shall be deemed to have been given when received or, when deposited
in the U.S. mail, certified or registered mail, postage prepaid:

(a)

to the Executive addressed as follows:

 

 

 

William Markert

 

1467 Ashbourne Circle

 

Shakopee, Minnesota 55379

 

 

(b)

to the Corporation addressed as follows:

 

 

 

Securus Technologies, Inc.

 

c/o H.I.G. Capital, LLC

 

1001 Brickell Bay Drive

 

27th Floor

 

Miami, Florida 33131

 

Attn: Lewis Schoenwetter

 

Facsimile: (305) 379-2322

 

 

 

 

-9-

 

 

 



 

--------------------------------------------------------------------------------

12.       Withholding. Any payments provided for in this Agreement shall be paid
net of any applicable withholding of taxes required under federal, state or
local law.

13.       Amendment. This Agreement may be amended or canceled by mutual
agreement of the parties in writing without the consent of any other person and
no person, other than the parties hereto (and the Executive’s estate upon his
death), shall have any rights under or interest in this Agreement or the subject
matter hereof. The parties hereby agree that no oral conversations shall be
deemed to be a modification of this Agreement and neither party shall assert the
same.

14.       Applicable Law. The provisions of this Agreement shall be construed in
accordance with the internal laws of the State of Delaware.

15.       WAIVER OF JURY TRIAL. THE EXECUTIVE AND THE CORPORATION EXPRESSLY
WAIVE ANY RIGHT EITHER MAY HAVE TO A JURY TRIAL CONCERNING ANY CIVIL ACTION THAT
MAY ARISE FROM THIS AGREEMENT, OR THE RELATIONSHIP OF THE PARTIES HERETO.

16.       Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersedes all prior written and oral agreements and understandings between the
parties with respect to the subject matter of this Agreement. This Agreement may
not be amended except by a written agreement executed by both parties.

17.       Termination. All of the provisions of this Agreement shall terminate
after the expiration of the Employment Period, except that the provisions of
Section 5 shall survive for the periods set forth therein, and if no period is
specified, indefinitely.

* * *

 

 

 

-10-

 

 

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and the Corporation have executed this
Employment Agreement as of the day and year first above written.

 

WILLIAM MARKERT

 

 

 

/s/ WILLIAM MARKERT

 

 

 

 

 

 

 

 

 

SECURUS TECHNOLOGIES, INC.

 

 

By:

/s/ DICK FALCONE

Its:

Chairman of the Board

 

 

 

 

-11-

 

 

 



 

 